﻿
Just over one year ago my country, Jamaica, was devastated by one of the worst hurricanes in our history. At that time we received generous and spontaneous assistance from the international community, from a large number of individual countries, large and small, and from thousands of individuals within those countries. This assistance supplemented the heroic efforts of our own people and enabled us to repair the physical damage and resume a reasonable approximation to normal activity in a shorter time than originally seemed possible. But, even so, the structural and underlying economic damage still presents us with formidable challenges. This experience gives us a special feeling of sympathy aid solidarity with the peoples of the Eastern Caribbean, Puerto Rico and South Carolina that have recently suffered similar devastation from hurricane Hugo. We extend to them our deep and heartfelt sympathy. We have ourselves given whatever immediate help we could, particularly to our Caribbean Community partners - Montserrat, Saint Kitts and Nevis and Antigua. We stand ready to do whatever else we can. We strongly endorse the appeals to the international community to assist those countries as generously now as we ourselves were assisted in our time of need.
On a happier note, Sir, we extend to you our warmest and most sincere congratulations on your election to the presidency of this session of the General Assembly. You are one of Africa's most experienced and skilled diplomats, and we therefore believe that your election augurs well for the success of our deliberations in this important session. The historical links and close fraternal relations that have existed between your country aid ours gives us a special aid particular pleasure in welcoming your leadership in these deliberations. Tb your predecessor, Mr. Dante Caputo, of Argentina, we join previous speakers in expressing sincere appreciation for the constructive and able manner in which he presided over the affairs of the forty-third session.
It is particularly significant and must give you, Sir, a special sense of gratification that your presidency of the assembly coincides with the moment when a long-awaited and long-overdue political development is taking place in southern Africa. The fact that we can look forward to the completion of Namibia's progress towards independence not only is a source of satisfaction to all those who have struggled so tirelessly and persistently against South Africa's obstinate and illegal hold over that Territory, but is a tribute to the work of the United Nations in mobilizing the world community around this issue.
But we must not celebrate too soon. We have to remain vigilant to ensure that even at this late stage South Africa does not succeed in subverting the electoral and constitutional arrangements for Namibia's independence. We are deeply concerned at reports of widespread harassment, intimidation and killings of supporters of the South West Africa People's Organization (SWAPO). We must continue to insist that South Africa scrupulously comply with the full implementation of resolution 435 (1978) in its original and definitive form so that the people of Namibia can participate freely and without intimidation or violence in the electoral process, under the control and supervision of the United Nations. We in Jamaica have joined with others in sending personnel to Namibia for the purpose of ensuring these objectives, and we are a part of a Commonwealth team that is now in Namibia investigating and monitoring the ongoing process. We trust that the Security Council will lend its full weight to ensure that South Africa proceeds to disband all its paramilitary and commando units, particularly Koevoet, that still threaten the implementation of orderly progress towards independence.
This brings us once again to a consideration of South Africa itself and that odious blot on human civilization known as the practice and doctrine of apartheid.
We must never forget, either here car anywhere else in the civilized world, that apartheid is not merely another eccentric or aberrant political system. It is both in theory and in practice a crime against humanity. Apartheid cannot be reformed? it can only be destroyed. The international community cannot, therefore, relations commitment to the eradication of apartheid, but must persist in its demand for the lifting of the state of emergency, the release of all political prisoners and detainees, including Nelson Mandela, an end to the harassment of anti-apartheid activists and, most important of all, the free and unrestricted participation of all political groups aid parties in the political life of South Africa. We look forward to the forthcoming special session of the General Assembly, in December, which will focus on apartheid and at which we must ensure that additional concrete steps are taken to increase the pressure on the South African regime to abandon apartheid in all its forms and dimensions.
Jamaica was the first State to apply trade sanctions to South Africa. Since then many others have followed suit, end we remain consistent in our determination to continue to press for the ever-widening adoption of this strategy. Moreover, we believe that the extension of this strategy into the area of embargo en all forms of financial flaws is the surest way of achieving a non-violent solution to the South African situation. The fact remains, however, that not enough is being done in this regard by the major industrial countries and the major transnational corporations that have still continued to do business with South Africa. This makes it possible for the regime to continue to exist, even in the face of universal moral condemnation. The soothing words aid cosmetic gestures now coming out of Pretoria should not be mistaken for a genuine commitment by that regime to eradicate apartheid. They are primarily designed to prevent or dilute precisely the kind of effective economic pressure which the major countries and major
transnational corporations can exert upon Pretoria. Nevertheless, the fact that these words are being used and these gestures are being made does indicate that such sanctions as are in place are having soma effect. They also point to the fact that there is a significant and growing body of opinion within the white community in South Africa that recognizes both the basic immorality aid the ultimate non-viability of the system. If we are serious about ending apartheid, then this is the moment when we should seek every possible means to intensify the pressures on the regime.
I now turn to look at the present situation in the region of which my country is a part - Latin America and the Caribbean. There is no doubt that at the political level considerable progress has been made towards the reduction of tensions aid the enlargement of political freedom and the democratic process. In Central America particularly, the Agreements, concluded last August by the five Central American Presidents at Tela, Honduras, have given dramatic impetus to the regional peace process, to the strengthening of the movement towards democratic pluralism aid to the establishment of political stability in that region. We note with satisfaction the arrangements which have now been finalized for the establishment of an international support and verification commission, involving the deployment of United Nations military observers, and the important step taken by the Government of Nicaragua in inviting the united Nations and other bodies to send teams of observers to monitor its own electoral process. We strongly commend the Secretary-General, who, through the skilful use of his good offices mission, has unremittingly persisted in efforts to obtain a negotiated solution to the Central American conflict.
He should also take note of the fact that Haiti., after many setbacks, appears to be heading towards a restoration of democracy, but it is still too early to be sure that this process will move smoothly to its completion. A ministerial delegation from the Caribbean Community, in which Jamaica participated, visited Haiti recently end held talks with a wide cross-section of the Haitian population in an effort to encourage this process. The announcement of a date in the next year for the holding of elections is encouraging, aid the members of the Caribbean Community have pledged to give every assistance to the Government and people of Haiti so long as we see steady progress continuing towards this objective.
On the other hand, it is distressing to observe that in Panama a regressive movement away from democratic aid constitutional government was set in motion with the aborting of the elections in May of this year and with the installation of an unrepresentative puppet regime, which took office on 1 September. This melancholy picture has, however, been brightened by certain factors', first, by the strong support expressed by all Latin American coin tries, through the Organization of American States (OAS), for the Panamanian people in their quest for the restoration of proper democratic and constitutional government and the rule of law? secondly, by the efforts of the OAS itself; and, thirdly, by the willingness of the united States to refrain from unilateral action, and to work within the multilateral inter-American system. While these efforts have not, so far, brought the desired result, we in Jamaica believe very strongly that this is the right way to proceed and that if the efforts are persisted in, firmly and consistently, an appropriate and acceptable solution will be arrived at. In the final analysis, it is the Panamanian people who have to decide their own destiny. But the international community must give strong and appropriate support to those which seek a speedy return to constitutional government.
There are, unfortunately, other areas of the world in which long-existing and seemingly intractable disputes continue not only to bring misery and insecurity to the peoples of the countries affected but also, in may instances, to create areas of tension and potential super-Power confrontation, which could threaten world peace ad security. I refer particularly, of course, to the Middle East, Afghanistan and Kampuchea. This Organization must continue its efforts in all these areas, however may disappointments ad frustrations may be experienced.
There is, however, one general area in respect of which we can only express the most profound satisfaction, ad which holds out the greatest promise for the future of mankind. I refer to the notable improvement in the relations between the super-Powers, the continued progress in disarmament ad arms control, ad the developing convergence of attitudes of the countries of the Eastern and Western blocs. It would, of course, be premature to say that the bipolar world which emerged at the end of the Second World War, and which has been the dominant feature of the past 45 years of world history, is now a thing of the past. Nevertheless, there is good reason to believe that it is becoming so. For the first time, we can dare to believe that the threat of humanity's being destroyed in a nuclear confrontation between East and West will be lifted permanently, and that an era of co-operation, rather than confrontation, between the major ideological ad political systems of the world is becoming a real possibility and not just a Utopia dream.
But, even as we recognize and applaud these favourable developments in the political field, we must also recognize that for the majority of mankind the current world economic situation presents a far less favourable picture. Even as the spectre of the mushroom cloud recedes from our immediate vision, there are other spectres, less instantly dramatic but perhaps just as deadly in the lag run,
that demand the attention of the world community. It is to these other natters that X now turn.
In general economic terms, the decade of the 1980s has been a bleak and, in many cases, disastrous one for most countries of the developing world. The industrialized countries of Europe, North America and Japan have experienced steady growth, rapid technological advance and increasing affluence. By and large, however, they have tended to keep their increasing wealth to themselves - official development aid to, and capital investment in, the developing countries have declined in real terms. Indeed, debt-servicing payments, the fall in commodity prices and tine drying-up of commercial lending to the debtor countries have resulted in a massive transfer of real resources from the developing to the developed industrialized countries.
It is true that a handful of developing countries - primarily in East Asia - have experienced spectacular growth and are on the threshold of graduating into developed industrial economies with huge financial surpluses and improved living standards, But for the vast majority of developing countries in Africa, Latin America, the Caribbean and West Asia the picture has been radically different. Here the picture has been, by and large, one of negative growth, declining per capita income and - what is even worse from the long-term point of view - a decline in standards and levels of education, nutrition, health care and housing. These are, of course, the essentials of human-resource development, without which no sustainable economic growth is possible. A vicious downward spiral has been created whereby, in many countries, the social fabric and political stability are increasingly threatened by a rising tide of misery.
Central to this melancholy picture is the debt crisis - both a symptom and a cause of increasing impoverishment in much of the developing world. Oceans of analysis and of prescriptions have been produced on the subject of the debt crisis,
but there has been barely a trickle of effective action to arrive at any definitive amelioration of the problem.
The debtor countries, for their part, have sought - indeed, have been obliged - to follow the path of structural adjustment. In so doing, they have increased their export volume markedly - by some 56 per cent over the decade - and have reduced their import volume by 13 per cent. But, in spite of this tremendous effort and achievement, their debt burden has not been reduced. Indeed, it has increased and is continuing to increase. Over the last three years, the external debt of developing countries has moved from 31,152 billion to 31,320 billion. For the 17 most indebted countries, the net transfer of resources to creditor countries totalled in the year 1988 alone approximately 331 billion. Moreover, the immediate effect of these structural adjustment programmes is often to exacerbate income imbalances within a national economy. This results in the highly explosive situation whereby the production of a stagnant or shrinking economy is being divided in an increasingly unequal fashion.
It is clear that the debtor countries cannot get out of their predicament by their own efforts alone. It is clear also that the lending institutions - both the commercial banks and the multilateral lending agencies - are limited, in the contribution that they can make to a solution, by the imperatives of their own operational requirements and, in many instances, by their own basic rules and regulations.
A much more significant contribution is required from the Governments of surplus creditor countries than they have so far been prepared to make. It is disappointing to note that yet another meeting of the World Bank and the International Monetary Fund has come and gone without any indication, from these countries, of a willingness to make the kind of response that the situation requires.
The fact is that, while the creditor countries cannot be said to be comfortable with the present situation, because they recognize its long-term dangers to world trade and international stability, they are, however, not so uncomfortable as to be prepared to make the effort and incur the political risks that would be involved in their taking the kind of financial action that is required.
In our view the time has come for the united Nations to take the lead in organizing a constructive dialogue leading to effective action among all the parties involved, the debtor nations, the lending institutions and the creditor countries. A special session of the General Assembly to be convened in 1990 for the purpose of focusing on international economic co-operation could provide the opportunity for such a dialogue. We believe that out of such a dialogue an agreement should emerge to establish an international debt organization funded by contributions from the creditor nations for the purpose of acquiring significant portions of outstanding sovereign debt from the commercial banks at market-determined discounts and passing on the benefit of these discounts to the debtor countries.
In addition, the multilateral lending institutions should be permitted to refinance and restructure their loans so as to eliminate net transfers to them from heavily indebted countries. The debtor countries, as a condition of obtaining this relief, should be required to implement sound economic programmes that would enable them to service their reduced debt obligations and accumulate a sufficient surplus to resume the process of economic growth, social development and a more equitable sharing of the products of their economic systems. By this kind of collaborative effort, with all three parties making an appropriate contribution, there will emerge a real possibility of achieving a permanent solution to the debt crisis, thus creating expanded world trade and a healthier global environment for productive investment from which all people will benefit.
If, as I have said, there is a lack of balance in the degree of seriousness with which creditor and debtor countries view the debt crisis, there are two other problems about which there can be no doubts that all countries of the world, big and small, developed and undeveloped, must share an equally urgent concern. The first of these is the safeguarding of our environment. The dangers posed to the future of the human race, and indeed to all life on this planet, by the continued pollution and degradation of the total natural environment is at last beginning to get the focus and intensity of attention that it has always deserved. While sound national environmental policies are central to any effort in this regard, there is no doubt that concerted action by the international community is also urgently required.
The numerous environmental problems that are global in nature, which many countries are not equipped to tackle on their own, demand and require a multilateral response. Water and air pollution, soil erosion, waste disposal - to name just a few - all require an increasingly high level of international initiative. Such plans for international action, however, must recognize that in so far as poor developing countries are concerned, there is a causal relationship between environmental degradation, poverty, low educational levels and sheer lack of access to environmentally sound energy and other resources.
The proposed 1992 conference on environment and development represents a step in the right direction towards international co-operation. We must be alert to seize the opportunity to look at all aspects of the problem and to recognize that the alleviation of the economic problems in the poorer countries of the world is an essential pre-condition for the maintenance of sound environmental practices.
This is particularly evident in relation to matters such as deforestation. It is unrealistic 'co believe that people who have no access to any other source of energy to warm themselves or to cook their food will refrain from cutting down trees for firewood out of deference to the possible ecological effects of their actions in some seemingly distant future.
Finally, I turn to the problem of drug abuse and drug trafficking. Mrs. Margaret Anstee, Director-General of the united Nations Office in Vienna responsible for the united Nations work on this issue, said recently about the narcotic threat: "It is a threat striking at the foundation of civilization and places peace and security in their most fundamental sense increasingly in jeopardy".
Just a few days ago, President Virgilio Barco Vargas of Colombia passionately and movingly described from this rostrum the mortal danger in which his country stands as a result of this increasingly dangerous scourge. There is no doubt that the drug problem has today assumed proportions that are far beyond the capacity of individual States to control. The production, illicit trafficking and distribution of narcotics have resulted in the growth of some of the most terrible criminal organizations the world has ever seen. This is not a problem that affects one or two countries. Nor is it limited to specific areas of the world. Like bizarre caricatures of transnational corporations, the drug cartels are seeking to globalise the financing, production and distribution of their products.
If they succeed, Governments, judicial systems and other national institutions in one country after another will become hostage to them in a horrible game of death and destruction. Nor can responsibility be assigned only to those countries in which illegal narcotics are currently being primarily produced. There is, if anything, an even greater responsibility on those nations which provide the bulk of the consumer market and there is apparently an insatiable and escalating demand.
We acknowledge the valuable work that has long been done by the United Nations in identifying the dangers of this traffic and in exploring ways for encouraging international co-operation in combating it. We express our appreciation to those Governments and individuals that have given such valuable service to the United Nations Commission on narcotic Drugs and provided leadership and guidance for the vital work being carried out by various United Nations bodies. We also acknowledge the useful legal framework to strengthen the capacity of Governments to deal with the illicit production, trafficking and use of narcotic drugs that has been provided by various United Nations conventions. The most recent, of course, was the United Nations Convention concluded in Vienna, in December 1988, which has already been signed by a large number of countries, including my own. But the harsh fact is that, notwithstanding these efforts, this problem has steadily grown to the monstrous and frightening proportions we see today.
In 1986 our Secretary-General made the following statement on drug control in an address to the General Assembly: "Further forms of co-operative international efforts my well be needed. I wonder, for example, if member States have yet adequately considered the possibility of a strengthened global involvement capability which might reduce the need for Governments to rely on other types of control."
My Government believes that it is incumbent on the Organization to accept the Secretary-General's challenge. Pursuant to this, our Prima Minister has sought and obtained the support of a number of countries in our Caribbean region, as well as others outside the region, and he will continue to canvass support for a specific proposal we shall be presenting to the General assembly at the appropriate time within the next few weeks. The proposal is for the implementation of a strategy within the united Nations system designed and structured to assist all member countries in their efforts to inhibit the use, interdict the supply and prevent the traffic within and across national boundaries of all illegal narcotic and psychotropic drugs. It is proposed that this strategy would have the following elements : first, a central intelligence-gathering operation which would collate and co-ordinate information on drug trafficking world wide, with particular emphasis on tracing financial flows from this activity; secondly, a training facility for anti-narcotic agents in both investigative and interdiction activities; thirdly, a capability to assist countries that require it in public education designed to control the demand for illicit drugs; fourthly, provision of technical assistance for the creation and maintenance of effective rehabilitation programmes for individuals who have become addicted to narcotic drugs; fifthly, assistance in the planning and administration of income substitution programmes, so as to provide alternative forms of economic activity for persons now engaged in the primary production of narcotic substances, who are often driven to this activity for lack of any other means of livelihood; sixthly, a multilateral and multisectoral unit, operating under United Nations control, consisting of specially trained paramilitary personnel who could be made available to assist countries which request such help to strengthen their own security forces in the war against the well-armed and well-funded forces that protect this illegal traffic.
We believe that in the absence of such an international capability, to which individual countries can look for assistance, two dangerous possibilities exist. A number of countries will find their institutions so corrupted aid their security forces so overwhelmed that an orderly democratic society, governed by the rule of law will become impossible. The other danger is that countries so threatened may feel compelled to invite, or powerless to resist, a degree of involvement in their internal affairs by some other countries to which they are obliged to turn for assistance that will be inconsistent with their sovereignty. These are not imaginary dangers. They are very real and present threats being faced by many countries in Latin America and the Caribbean.
We need hardly emphasize, of course, that the establishment of such a multilateral and multisectoral unit would be based on full respect for each country's sovereignty and would be an instrument available to countries that request it - and only when they request it - and would operate entirely within the limits set by the countries themselves. We hope that this proposal will receive the support of all the members of the United Nations. We are ready and anxious to consult fully with all Member States so as to ensure that the proposed unit - and all the other elements of the strategy that I have outlined - meets such requirements as Members may see necessary, is supported by the necessary financial resources, and comes into existence as rapidly as possible. We therefore ask all Member States to work with us and our co-sponsoring Caribbean Community (CARICCM) partners to achieve a consensus that will provide an effective international answer to this grave and present danger to the international community.
In closing, Jamaica reaffirms its strong commitment to the multilateral process which is enshrined in tine Charter of the United Nations. We continue to pledge our support to this Organization, an Organization which we feel represents the best hope for the future of mankind.
